EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on March 9, 2021.

The application has been amended as follows: 
In Claim 1, line 7, after “being a”, delete “first plurality of”.
In Claim 1, line 9, before “pillar”, insert “a first plurality of “.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments filed on December 28, 2020 and March 4, 2021, have been entered. Claim 11 is cancelled. Claim 1 is amended and no new claims have been added. Therefore, the pending claims are claims 1 – 10.
The prior art fails to teach or fairly suggest a warp-knit spacer fabric wherein the spacer fabric includes a first layer comprising a modified pillar stitch pattern which comprises a pattern where a set number of pillar stitches alternate with a set number of stitches with missing overlaps; and a second layer which comprises a filet pattern, which comprises multiple stitches combined together to form an oval opening in the layer (as represented by reference number 10 in Figure 3); and a set of spacer yarns which join the first layer and the second layer together. While the prior art teaches using different types of knit patterns on the first and second layers, as recited by the applicant, the prior art fails to teach combining the specific modified pillar stitch with a filet pattern. Nor does the prior art suggest that the combination of the two layers would be obvious to one having ordinary skill in the art. Thus, claims 1 – 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
March 12, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789